                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     EDWARD LINDSEY,                                    Case No. 18-cv-05786-SI
                                   8                    Petitioner,
                                                                                            ORDER OF DISMISSAL
                                   9             v.
                                                                                            Re: Dkt. Nos. 1, 3, 7
                                  10     WILLIAM MUNIZ,
                                  11                    Respondent.

                                  12
Northern District of California
 United States District Court




                                  13          Petitioner, currently incarcerated at Salinas Valley State Prison, filed a pro se petition for

                                  14   writ of habeas corpus pursuant to 28 U.S.C. § 2254 to challenge his 2008 conviction in Alameda

                                  15   County Superior Court for first degree murder. The petition is his third federal habeas petition

                                  16   concerning that conviction. His first federal habeas petition, Lindsey v. Hedgpeth, No. 11-cv-638

                                  17   SI, was denied on July 10, 2012.       This court and the Ninth Circuit denied a certificate of

                                  18   appealability, and this court denied numerous post-judgment motions to reopen the case. Lindsey

                                  19   also filed a second federal habeas petition, Lindsey v. Hedgpeth, No. 14-cv-002 SI, that was

                                  20   dismissed as an unauthorized second or successive petition.

                                  21          A second or successive petition may not be filed in this court unless the petitioner first

                                  22   obtains from the United States Court of Appeals for the Ninth Circuit an order authorizing this court

                                  23   to consider the petition. 28 U.S.C. § 2244(b)(3)(A).

                                  24          Petitioner has not obtained an order from the Ninth Circuit permitting the filing of a second

                                  25   or successive petition, and this court cannot entertain a new petition from petitioner until he first

                                  26   obtains permission from the Ninth Circuit to file such a petition. Accordingly, this action is

                                  27   DISMISSED without prejudice to petitioner filing a petition in this court after he obtains the

                                  28   necessary order from the Ninth Circuit.
                                   1          If petitioner wants to attempt to obtain the necessary order from the Ninth Circuit to file a

                                   2   second or successive petition to challenge his conviction and sentence, he should file an

                                   3   “Application For Leave To File Second Or Successive Petition” in the Ninth Circuit (at 95 Seventh

                                   4   Street, San Francisco, CA 94103). A copy of the form application is enclosed with this order for

                                   5   his convenience.

                                   6          Petitioner’s motion for appointment of counsel is DENIED. Docket No. 3. The appointment

                                   7   of counsel is not appropriate when, as here, the action is being dismissed.

                                   8          Petitioner’s in forma pauperis application is DENIED. Docket No. 7. Petitioner must pay

                                   9   the $5.00 filing fee no later than December 14, 2018.

                                  10          The clerk shall close the file.

                                  11          IT IS SO ORDERED.

                                  12   Dated: October 26, 2018
Northern District of California
 United States District Court




                                  13                                                   ______________________________________
                                                                                       SUSAN ILLSTON
                                  14                                                   United States District Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
